Case 2:20-cv-00040-JRG-RSP Document 32-1 Filed 09/02/20 Page 1 of 1 PageID #: 381



                          FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

   TACTUS TECHNOLOGIES, LLC,                      §
                                                  §
                                                       Case No. 2:20-CV-00040-JRG-RSP
   Plaintiff,                                     §
                                                  §
                                                  §
                                                       JURY TRIAL DEMANDED
           v.                                     §
                                                  §
   HMD GLOBAL OY,                                 §
                                                  §
   Defendant.                                     §
                                                  §

                                              ORDER

          Before the Court is the Joint Motion to Stay and Notice of Settlement filed by Plaintiff

  Tactus Technologies LLC and Defendant HMD Global Oy.

          Having considered the filing, and finding that good cause exists for granting of the motion

  therein, the Court GRANTS the motion and ORDERS that all proceedings and deadlines are stayed

  for thirty (30) days from the date of this Order while the parties memorialize their settlement and

  move to dismiss.
